DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,064,249. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the patented invention.



10. A device, comprising: 
a processing system including a processor of a media server; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 


receiving a media content item for presentation during a first media content playout period of a plurality of media content playout periods available in a media program to be presented, via streaming, at a client device; 
transmitting the media content item for storage in the client device; and 






transmitting an instruction to the client device to perform buffering of the streaming during the first media content playout period, wherein the instruction includes a command to the client device to increase the buffering of the streaming while the media content item is being presented during the first media content playout period, wherein the increase of the buffering of the streaming utilizes bandwidth that is made available by not transmitting a different media content item associated with the media program due to the transmitting the media content item for storage as a substitute for the different media content item, wherein the client device transmits, responsive to a presenting of the media content item at the client device, a message to a control system remote from the media server, and wherein the message indicates an amount of data buffered during the first media content playout period.

10. A device, comprising: 
a processing system including a processor of a media server; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 

determining a number of media content playout periods available in a media program to be presented via streaming at a client device;


transmitting the media content item for storage in a cache of the client device, wherein the transmitting of the media content item is performed prior to presentation of the media program via the streaming; 
transmitting to the client device a time stamp associated with the transmitting of the media content item; and 
transmitting an instruction to the client device to perform buffering of the streaming during the first media content playout period, wherein the instruction includes a command to the client device to increase the buffering of the streaming while the media content item is being presented during the first media content playout period, wherein the increase of the buffering of the streaming utilizes bandwidth that is made available by not transmitting a different media content item associated with the media program due to the transmitting the media content item for storage in the cache as a substitute for the different media content item, wherein the client device transmits, responsive to the transmitting of the media content item for storage in the cache, a first message to a control system remote from the media server, the first message indicating that the transmitting of the media content item has been performed, and wherein the client device transmits, responsive to a presenting of the media content item at the client device, a second message to the control system, the second message indicating that the presenting of the media content item has been completed, the second message further comprising a location of the client device, an amount of data buffered during the media content playout periods, or a combination thereof.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR S PARRA/Primary Examiner, Art Unit 2421